Exhibit 10.3
AMENDMENT TO
G&K SERVICES EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment to G&K Services Executive Employment Agreement amends that
Executive Employment Agreement dated November 16, 2007 by and between G&K
Services, Inc. (the “Employer”) and Robert G. Wood (“Executive”).
INTRODUCTION

A.   The Employer and the Executive have previously executed and delivered an
Executive Employment Agreement.   B.   Although the Employment Agreement was
drafted to comply with Section 409A of the Internal Revenue Code, the Employer
and the Executive desire to make an additional change to clarify conformance to
such Code section.

     NOW, THEREFORE, in consideration of the facts recited above, and the
parties’ mutual undertakings, Employer and Executive agree to the following:
     1. Effective January 1, 2009, Section 6.5(b) of the Employment Agreement is
hereby amended by deleting the final three sentences of said section and
inserting in lieu thereof the following:
“In the event that any payment or benefit intended to be provided under this
Article 6 or otherwise is required to be reduced pursuant to this Section 6.5,
Employer shall designate the payments and or benefits to be so reduced in order
to give effect to this Section 6.5. Employer shall designate the payments and/or
benefits to be so reduced in such a manner as to comply with the requirements of
Section 409A, and in particular shall first reduce such cash benefits as are not
subject to Section 409A, and next shall reduce on a pro rata basis such cash
benefits as are subject to Section 409A, and finally shall reduce other benefits
on a pro rata basis.”
     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the 10th day of April, 2009.

            EMPLOYER

G&K SERVICES, INC.
      By   /s/ Richard L. Marcantonio         Richard L. Marcantonio,       
Chairman and Chief Executive Officer              /s/ Robert G. Wood      
Executive   

 